Sutton, J.
1. A petition setting up that the defendant corporation is indebted to the plaintiff individually and as administratrix of the estate of W. D. Bone, in the sum of $2160.67, as dividends on her stock therein, which were declared and ordered paid by the defendant on March 25, 1930, out of its surplus profits, pursuant to a resolution regularly passed at a meeting of its stockholders, is not subject to 'general demurrer as not stating a cause of action, in that the petition does not set forth the number of shares of stock owned by the plaintiff or her intestate, and in that it does not appear that the sum declared by resolution to be due the plaintiff and ordered to be paid was a regular annual dividend.
2. The resolution of the corporation, declaring said sum to be due, ordering that it be paid, and setting up that the payment of that.sum to the plaintiff and other stockholders of the corporation was a final settlement of all claims from earnings of the corporation during the time it was operated by two of the stockholders under a contract, was an admission of indebtedness on the part of the corporation and was binding upon it as such.
3. It follows that the trial judge did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Jenkvns, P. J., and Stephens, J., concur.

Mayson & Johnson, for plaintiff in error.
Noah J. Stone, contra.